Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 1 of 39

CERTIFICATE OF SERVICE

RECEIVED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

JAN 31 2019

 

JEFFREY P. COLWELL
LERK

This will certify that one copy of a letter to Ms. Mara Silver, Eemetoo toy

Applications Attorney, ten copies of a letter to the Honorable John G. Roberts, Jr.,

Chief Justice of the United States, and ten copies of Supplement (i) (to add

intervening matter) to Application for Stay 18A692 prepared pursuant to Rule 33.2

will be transmitted via email (c/o Thiel Press) to Roger, N. Thiel for hand delivery to

the North Drive of the Supreme Court building.

I further certify that I will

transmit one copy of the letter to the Chief Justice with Supplement (Gi) to 18A692 to

each of the parties listed below (via the manner indicated in parentheses) consistent

with Rule 29.3:

Noel J. Francisco

Solicitor General of the United States
Department of Justice, Room 5616
950 Pennsylvania Ave., N.W.
Washington, DC 20530-0001

(E-mail and Priority Mail)

Hon. R. Brooke Jackson

United States District Judge

Alfred A. Arraj U.S. Courthouse, A938
901 19th Street

Denver, Colorado 80294

(E-mail and Priority Mail)

I further certify under penalty of perjury that to the best of my knowledge the

foregoing is true and correct. Executed on this 28th day of January, 2019.

S

William J. Golz, Ph.D.
Applicant, Pro Se

29714 North 152nd Way
Scottsdale, Arizona 85262
E-mail: wgolz@alumni.lsu.edu
Phone: (480) 816-5019

 
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 2 of 39

Date January 28, 2019

To The Honorable John G. Roberts, Jr.
Chief Justice of the United States
United States Supreme Court
One First Street, N.E.

Washington, D.C. 20543

Via Hand Delivery by Roger N. Thiel

From William J. Golz, Ph.D.
29714 N. 152nd Way
Scottsdale, AZ 85262-6942

Re Supplement to 18A692: Application to stay proceedings in Benjamin S. Car-
son, Secretary of Housing and Urban Development v. Estate of Verna Mae
Golz, et al. (No. 17-cv-1152) (D. Colo.).

 

Dear Chief Justice Roberts:

The subject Application requests a stay in district court proceedings pending this
Court's consideration of a petition for a writ of mandamus or prohibition addressing, as
one of two questions, the disqualification of United States Magistrate Judge Michael E.
Hegarty pursuant to 28 U.S.C. § 455. The Application has been distributed for the
Court's February-15 conference. This letter provides a brief synopsis of intervening
events material to the Application.

From December 18; 2018 through January 11, 2019, attorney Meredith Callan
telephoned, sent an email and a letter, and left two voice messages attempting to re-
cruit me as a client stating that she was acting at the behest of Magistrate Hegarty.
ECF 144, Exs. A and B, see Supplement. I did not reply to Ms. Callan, and on January
16, 2019, the Magistrate scheduled a January-23 status-conference inviting “Meredith
Callan, pro bono counsel contacted to represent the Estate of Verna Mae Golz.” ECF
141, see Supplement, at 29. I did not request nor do I qualify for pro bono representa-
tion. The Magistrate's interests are in conflict with mine and his ex parte contact with
Ms. Callan directly involved my defense, in violation ofithe Judicial Canon, the Col-
orado Rules of Professional Responsibility for attorneys, and the district court's rules for
appointing pro bono counsel. D.C.Colo.LAttyR. 15, see Supplement, at 30—35.

This letter is to request that you distribute the enclosed Supplement prior to the
Court's February-15 conference so that it may be considered as part of my request for a
stay (except as to those proceedings that may be necessary to obtain evidence and testi-
mony regarding Magistrate Hegarty's ex parte contacts and relationships with attor-
neys relevant to disqualification—Ms. Callan, Zachary Mountin, and Kevin Traskos).

Respectfully,

E

Wilham J. Golz, Ph.D.
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 3 of 39

No. 18A692

 

IN THE SUPREME COURT
of the

UNITED STATES

 

William J. Golz,
Applicant,

V.

Benjamin S. Carson, Secretary of Housing and Urban Development,

Respondent.

 

ON APPLICATION TO STAY AN ORDER AND PROCEEDINGS IN THE
FEDERAL DISTRICT COURT FOR THE DISTRICT OF COLORADO

 

Application to Stay a District Court Order and Proceedings
Pending Applicant's
Petitions to this Court
for

Writs of Mandamus and Prohibition

 

SUPPLEMENT (i)
(TO ADD INTERVENING MATTER)

 
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 4 of 39

1
CONTENTS

ECF 144 Def.'s Resp. in Opp'n to Pl.'s Mot. Summ. J. & Exs. A-C ........[Supp@]1-35

ECF 144 Main, pp. 19-28 [Filed Jan. 28, 2019]... eee ceeeeceeeeeeees 1-10
ECE 144, Exhibit Ao... ceecccccccesccseeseessessseseesecsecsecesecseeseesseecsseenseenes 11-17
Title Page and Contents. ..........0....00cccccccccsscseessseceseeeesseeeeeeeees 11-12
Declaration of William J. Gold... ccceceecsseesseeeesseeeeseeeeees 13-14
Dec.-19, 2018 email: M. Callan to W. Gollz........0........cccccecceeeeeeees 15
Dec.-19, 2018 letter: M. Callan to W. Golz......cccc cece 16-17
Letter... eeccecccsecscsesecesceeeeeeseesseessecssesssessetstsessseteeeees LG
Emvelope.........ccccccccceesssccesssccccesssecsecsececscecesssnaeeesssseeccees 17
ECF 144, Exhibit Boo... cccccccccsccssscesecesecseeeseceneecneeenseenseesseessnseeseesens 18—26
Title Page and Contents. ..0.........0cccccccccccccecsesssseessessseseseneee 18-19
Declaration of Annette T. Gola... cccecccceeseeeeeereeeeeee 20-21
Dec.-18, 2018 to Jan.-11, 2019, Log for
(480) 816-5019: Incoming Calls from 720-636-0696.............. 22
Jan.-8, 2019 Voice-Message: M. Callan to W. Golz. veseeeeees eseeeeees 23
Jan.-11, 2019 Voice-Message: M. Callan to W. Gollz........0....0..... 24
Jan.-22, 2019, 4:55 p.m. Email from
hegarty_chambers@cod.uscourts. goV..............ccccsccsseeeceeeseeteees 25
Jan.-23, 2019, 4:25 p.m. Email
from AB Court Reporting & Video... cece eeseeeeceeneeeeees 26
ECF 144, Exhibit Co... ccccecccccsessesscssceesseesecsecsesscneeeseseessesseesseenseeees 27-35
Title Page and Contents..w.......ccccececceeeeeeeceeececeeseecesteceeeesace 27-28
ECF 141, Minutes of Status Conference, Jan.-23, 2019............. 29
D.C.COLO.LAttyR 15: Civil Pro Bono Representation......... 30-35
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 5 of 39

32.704(c). Federal employees who violate the Act are subject to civil or criminal
penalties. See 31 U.S.C. §§ 1349, 1350. Any of those violations would be relevant to

Defendant's unclean hands defense and tort claim.

III. MAGISTRATE HEGARTY'S EX PARTE HIRING OF “MEREDITH
CALLAN, PRO BONO COUNSEL CONTACTED TO REPRESENT THE
ESTATE OF VERNA MAE GOLZ”

A. Summary

As discussed in the Introduction, supra, Defendant moved the District
Court to dismiss the Estate as a defendant on April 25, 2018, and when probate was
closed on May 2, the Estate ceased to exist as an entity. On May 24, the Govern-
ment offered that “Plaintiff does not object to Dr. Golz representing the Estate.”

Had Magistrate Hegarty wished to proffer.an argument as to why the
Estate required representation, he had nine months during which he could have is-
sued an order to that effect on the record. Had he wished to provide pro bono rep-
resentation — which Defendant has not requested and for which he does not qualify
— Magistrate Hegarty and Ms. Callan would have been required to comply with
their respective ethical canons and with D.C.Colo.LattyR 15 which has safeguards
to prevent improper ex parte contact between a judge and an attorney.

Between December 18, 2018 and January 11, 2019, Defendant received

a phone call, an email, a letter, and two voice messages from Ms. Callan, one where

19

[Supp@)]1.
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 6 of 39

she stated: “I was contacted by Judge Hegarty to assist you on your case. You do"!
need representation on the Estate matter.” When Defendant did not respond to Ms.
Callan's five contact-attempts, the Magistrate ordered a January-23, 2019 emer-
gency status-conference (the “Emergency Conference”)* to which he apparently in-
vited Ms. Callan advising that: “I actually have a lawyer here in the courtroom ...
and we’re trying to get [Defendant] a lawyer so he’s not in default. But it looks like
the Government is simply going to win this case because an estate can’t represent
itself.”

B. Facts

(i) In five contact attempts, Meredith Callan repeated three times
that she was acting at the direction of Magistrate Hegarty

Ms. Callan's first contact attempt was apparently December 18, 2018
when Defendant's home telephone logged her number as an incoming facsimile. De-
fendant received an email, and letter from Ms. Callan, both dated December 19,

2018 with identical text, stating, in part, “Judge Hegarty recommended that I con-

2 The italics are to indicate that emphasis was placed on the word “do” in the voice mes-
sage.

3 AUSA Mock had advised Defendant that he was furloughed, where 31 U.S.C. § 1342 pro-
vides, in relevant part, that the “United States Government ... may not accept voluntary
services ... except for emergencies involving the safety of human life or the protection of
property. ... As used in this section, the term “emergencies involving the safety of human
life or the protection of property” does not include ongoing, regular functions of govern-
ment the suspension of which would not imminently threaten the safety of human life or
the protection of property.” By scheduling a conference requiring AUSA Mock's partici-
pation, the Magistrate declared an emergency.

20

[Supp@)]2
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 7 of 39

tact you regarding 17-CV-01152 as you are currently appearing pro se but you
would be best served having a lawyer.”

The following is a verbatim transcript of a voice message recorded on
Defendant's home telephone with a date and time stamp of January 8, 2019, 10:49

a.m:

Hello,

This is for William Golz.

My name is Meredith Callan, my phone number is 720-636-0696.
I’m an attorney in Denver. I’ve been trying to get a hold of you.

I sent you an email and a letter to your'address in Arizona.

I was contacted by Judge Hegarty to assist you on your case.
You do need representation on the Estate matter.

Please give me a call back and I will be happy to be of assistance in
this matter.

Again my number is 720-636-0696.
Have a great day.

See (ExB)3 and 4.‘ Ms. Callan left another voice message on Defendant's home tele-

phone on January 11, 2019 at 4:59 p.m. See (ExB)3 and 5.

(ii) Magistrate Hegarty contravened his own order when he de-
manded to hold the Emergency Conference after Defendant
had advised him that he could not appear

4 Letters in parentheses denote the exhibit, in this case Ex. B, and the number to the right
of the parentheses is the ordinal page therein, in this case pp. 3 and 4.
2)

[Supp@)]3
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 8 of 39

The Magistrate's January-16 minute-order setting the Emergency Con-
ference for January-23 stated: “If this date is not convenient, counsel should confer
with opposing counsel and contact my Chambers to obtain an alternate date.” ECF
135.

“On January 17 at 1:25 p.m, AUSA Mock transmitted an email ad-
dressed to “Mrs. Golz and Dr. Golz” stating “[p]lease let me know your position on
rescheduling the status conference by 1:30 pm (Mountain time) on Friday, January
18.” On January 18, at 12:37 am., Mrs. Golz emailed Defendant's letter to AUSA
Mock which included Defendant's request to “please give me enough time to provide
you with a brief qualifier to include in your motion to explain the reasons for my po-
sition in this conferral.” The request for a final conferral by Defendant (who files by
mail) was ignored by AUSA Mock who copied Mrs. Golz on the CM/ECF notification
that Plaintiffs motion had been filed on January 18, at 4:06 p.m. See ECF 139, at
2-3.

On January-21, Mrs. Golz transmitted Defendant's response via FedEx
and email to AUSA Mock, copying the District Judge and Magistrate, which stated:
“Had AUSA Mock honored Defendant's request for a final conferral by email on
January 18 before submitting Plaintiff's motion — between the times of 12:37 a.m.

and 4:04 p.m., which spans almost the entire business day — Defendant would have

22

[Supp@)]4
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 9 of 39

advised that he could not be available for a telephone conference any earlier than
February 4, 2019.” ECF 139, at 3.

Whereas AUSA Mock, who was furloughed, ignored Defendant's Janu-
ary-18 request for a final conferral, Defendant's only option for contacting the Mag-
istrate's “Chambers to obtain an alternate date[,]” without impermissible ex parte
contact” was to have Mrs. Golz transmit the January-21 email to Magistrate
Hegarty's Chambers, copied to all parties, stating that her husband was not avail-
able for a telephone conference.

At 4:55 p.m. on January 22, the Magistrate's law clerk sent an email to

Mrs. Golz, which was not copied to Defendant, which stated:

The Court is entering a Minute Order denying the
Plaintiffs Motion to Vacate Status Conference. All
parties need to appear telephonically. We need
counsel for the plaintiff to call William Golz at 480-
816-5019 and then call chambers for the status con-
ference.

(ExB)6. Defendant, who had explained in his January-21 response that he would
not be available on January 23, was in a remote area without cell service and not at
that phone number when AUSA Mock called the following morning. During the

Emergency Conference, Mrs. Golz explained:

5 The Magistrate's Practice Standards, § II.B.2, state: “Ex parte communications with my

Chambers are not permitted, except for the purpose of discussing settlement.”
23

[Supp@]5
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 10 of 39

I received an email last night. My husband's not
available, and the email said that the Assistant US
Attorney was going to call this number. ... my hus-
band is not here, he’s not available, and I think in
his response that was sent, he explained that, so
I’m just trying to answer the phone.

Magistrate Hegarty stated:

sued his responsibilities diligently at all times including as to the Emergency Con-
ference: Defendant complied with the Magistrate's order to contact his Chambers
for a more convenient date which was rejected by the Magistrate at the eleventh

hour in contravention of his own order and with the certain knowledge that Defen-

In today’s technology unless someone is absolutely
indisposed either through physical condition ‘or
some other means, they should be able to partici-
pate in a five minute telephone conference ... We’re
not bound to any one telephone number so I’m look-
ing forward to whatever excuse! Mr. Golz has but I
highly recommend that you pass that information
on to Mr Golz, and have him contact that lawyer.'*!

The records of these proceedings make it clear that Defendant has pur-

dant could not attend.

6

Excusable. “As used in the law, this word implies that the act or omission spoken of is on
its face unlawful, wrong, or liable to entail loss or disadvantage on the person charge-
able.” Black's Law Dictionary 508 (5th ed. 1979).

This is quoted from notes taken by Annette Golz.
In a January-23, 2019 email, Annette Golz requested a transcript of that day's status
conference to which AB Court Reporting & Video responded: “The court replied to our

audio request and said that they inadvertenily did not record the hearing.” (emphasis
added). See (ExB)7.

24

[Supp@)|6

 
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 11 of 39

(iii) Magistrate Hegarty made it clear that he scheduled the emer-
gency “five minute telephone conference” for the (improper)
purpose of imposing his counsel of choice, Ms. Callan, upon De-
fendant

After Defendant declined five invitations—a telephone call, an email, a
letter, and two voice messages, from Ms. Callan stating that she was acting at Mag-
istrate Hegarty's behest, he scheduled an Emergency Conference in an effort to im-

pose Ms. Callan on Defendant: “Ms. Golz,” the Magistrate said:

I actually have a lawyer here in the courtroom
who’s willing to represent your husband’s mother’s
estate. But she’s been unable to get a hold of your
husband. And, we’re trying to get him a lawyer so
he’s not in default. But it looks like the Govern-
ment is simply going to win this case because an es-
tate can’t represent itself. It has to be represented
by a lawyer and not by a natural person. We have a
lawyer who’s willing to do that but Mr. Golz just
won't communicate with anybody. So that’s a prob-
lem.

OK, so Mrs. Golz I’m going to give you a name and
some information. Do you have a pencil and a piece
of paper?

Mrs. Golz responded, “I do[,]” and the Magistrate continued:

OK, Meredith (spells out Meredith) Callan (spells
out Callan). 7206360696. With an email of Mered-
ith (spells Meredith) dot Callan, that’s (spells
Callan) dot e s q, which is short for esquire, at

25

[Supp@]7
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 12 of 39

gmail dot com. If Mr. Golz is interested in not de-
faulting and the estate being able to litigate this
case I would highly recommend that he give her a
call. ll, just for the record purposes, Ill be issuing
an order to show cause why a default should not be
entered for Mr. Golz and the estate of Verna Mae
Golz failure to appear at a scheduled.court hearing.

Defendant advised prior to this conference that he could not appear,
and the Estate does not exist and could not therefore appear at any conference. On
the day of the Emergency Conference, Magistrate Hegarty issued the Courtroom

Minutes stating that:

The Court gave Mrs. Golz the contact information
for Meredith Callan, pro bono counsel: contacted to
represent the Estate of Verna Mae Golz.

ECF 141, included as (ExC)1. Its is absolutely clear from the facts that the Estate
does not need representation. If Defendant wished to retain representation for him-
self, he could not retain Ms. Callan because her solicitations on behalf of Magistrate
Hegarty makes her ineligible: not only does ex parte contact involving a case on
which the judge is sitting violate the ethical canon of both judge and the attorney
but, for this set of circumstances, Ms. Callan's conflict is aggravated by the circum-
stance that Defendant has sought to have the Magistrate disqualified — in this

Court, in the Tenth Circuit, and in the U.S. Supreme Court — and will continue to

26

{Supp@)]8
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 13 of 39

do so for reasons that make the Magistrate's interests inimical to those of Defen-
dant.

The Magistrate's representing that “Meredith Callan [is] pro bono
counsel” is also problematic because the Magistrate and Ms. Callan have not com-
plied with the applicable Local Rules. See D.C.COLO.LAttyR 15 Civil Pro Bono

Representation, included herewith, beginning on (ExC)2.

IV. REQUEST THAT THE DISTRICT COURT, ‘SUA SPONTE, STAY ALL
PROCEEDINGS UNTIL DEFENDANT CAN CONDUCT A FACTUAL
INQUIRY INTO THE MAGISTRATE'S EX PARTE CONTACTS WITH
ATTORNEYS ABOUT THIS CASE.

Magistrate Hegarty's recent ex parte contacts with and proffer of Ms.
Callan as pro bono counsel in violation of Local Rules raises questions that must be
answered before the Magistrate is permitted to conduct any more proceedings in
this case. Defendant requests that the District Judge sua sponte stay all further
proceedings until Defendant can evaluate what options are available to him to de-
termine the facts of Magistrate Hegarty's relationship with and ex parte contacts
with Ms. Callan and the facts of his relationships, and contacts with Messrs.

Traskos and Mountin.
V. CONCLUSION

Plaintiff is not entitled to summary judgment.

27

[Supp@]9
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 14 of 39

VI. NOTE REGARDING NUMBER OF PAGES

Absent the section needed to address Magistrate Hegarty's ex parte ef-
forts to interpose “Meredith Callan, pro bono counsel contacted to represent the Es-

tate of Verna Mae Golz” this Response is twenty pages.

DATED this 28th day of January, 2019.

Respectfully Submitted,

4

William J.:Golz, Ph.D.
Defendant, Pro Se

29714 North 152nd Way
Scottsdale, Arizona 85262
Phone: (480) 816-5019

 

28

{Supp@]10
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 15 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-1152-RBJ-MEH

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

Vv.

WILLIAM J. GOLZ and
ESTATE OF VERNA MAE GOLZ

Defendants.

 

DEFENDANT'S RESPONSE IN OPPOSITION TO
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 127)

EXHIBIT A

 

[SuppG)]11
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 16 of 39

CONTENTS
Supporting Documents............0..ccccccccccsssssccceccesssesscssscsssecececsssssscsssseecccueeeceseeusess (ExA)1-5

Declaration of William J. GolZ.....ccc.e cece eee ceceeeeeceesessscsevecessreeecesees (ExA)1—2
Dec.-19, 2018 email: M. Callan to W. Golz..........ceecccceee ce eeeeeeeeeeeeeeeeeee (ExA)3
Dec.-19, 2018 Letter: M. Callan to W. Gollz................ peteceeseneeesseeesees (ExA)4—5

Letter.............0.cccccceccceceesseessecessceceeecescecseceeseseesecesesseasseseeeeseeees (ExA)4

EENVeLOPe.............ccssscccscccceeeessssccceccceccessssssesceseecnececeneseceeeeseneas (ExA)5

i

[Supp@)]12
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 17 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-1152-RBJ-MEH

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

v.

WILLIAM J. GOLZ and
ESTATE OF VERNA MAE GOLZ

Defendants.

 

DEFENDANT'S RESPONSE IN OPPOSITION TO
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 127)

DECLARATION OF WILLIAM J. GOLZ

 

Pursuant to 28, U.S.C. § 1746, I, William J. Golz, make the following
declaration:

1. Page (ExA)3 is a copy of an email message I received with date-
time stamp 12/19/2018, 11:48:04 AM, where the sender is identified as Meredith
Callan;

2. Page (ExA)4 is a scan of a letter I received dated December 19,
2018 and signed “Meredith Callan” and page (ExA)5 is a scan of the envelope in

which the letter arrived;

_ExA)1 [Supp@}13
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 18 of 39

3. I received from my wife, Annette T. Golz, the following:

(a) Electronic files of a call log (ExB)3, transcripts of voice
messages, (ExB)4 and (ExB)5, and email messages (ExB)6
which I reformatted as necessary for consistency and to
meet Court requirements;

(b) Notes from the January-23, 2019 status-conference which
I typed and made corrections to capitalization and spell-
ing and which appear in the text of the Response.

I declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and that the documents attached as exhibits herewith

are as described.

Dated this 27th day of January, 2019.

Ss

William J. Golz, Ph.D.
29714 North 152nd Way
Scottsdale, Arizona 85262

 

(ExA)2 {Supp@)]14
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 19 of 39

Subject: 17-C V-01152, Recommendation

From: "Meredith Callan" <meredith.callan.esq@gmail.com>
Sent: 12/19/2018 11:48:04 AM

To: "wgolz" <wgolz@alumni.lsu.edu>

Dear Dr. Golz,

Judge Hegarty recommended that I contact you regarding 17-CV-01152 as you are currently appearing
pro se but you would be best served having a lawyer.

I tried calling you on the two numbers the court provided me but one was disconnected and the other
seems to be a fax number.

Please call me at your earliest convenience so we may discuss how I may be of assistance to you on
this matter.

Regards,
Meredith

Meredith R. Callan, JD, MSLA

Law Office of Meredith R. Callan, Esq.
200 Quebec Street, Bldg 300, Ste 111
Denver, CO 80230

(720) 636-0696

CONFIDENTIALITY. This electronic mail message originated from attorney
Meredith Renee Callan. It was intended only for the confidential use of the
designated recipient(s) and may include privileged and confidential attorney-
client communication. If you have received this communication in error, please
notify me (720) 636-0696. Any review, distribution, or copying of this message
is prohibited. Thank you for your assistance.

(ExA)3 [Supp@)]15
Case 1:17-cv-01152-RBJ-MEH Document 145. Filed 01/31/19 USDC Colorado Page 20 of 39

LAW OFFICE OF MEREDITH R. CALLAN, ESQ.

(720) 636-0696 * Meredith.Callan. Esq@gimail.com
200 Quebec Street, Building 300, Suite 111 * Denver* CO * 80230.

t

December 19,2018 - | a,

Dr. William Golz | a
- 29714 North 152nd Way’ | .

Scottsdale, Arizona. 85262-6942 _
- RE: 17-CV-01152..

Dear Dr. Golz:

‘Judge Hegarty recommended that I contact you regarding i7- CV-01152 as you-are currently.
appearing pro se but you would be best. served by appearing with h lawyer.

I tried calling you:on the two numbers the court provided.me but one was disconnected and the.
. other seems to be’ a fax number. :

_ Pleasé call’ mé at your éarliést coriv eriierice so”“we may. discuss how I may be of assistance to you
- on this matter.

; Sincerely,

Worl Hb :

Meredith R. Callan, Esquire . '

Meredith R. Callan, Eig.

General Practice Law

 

Page 1 of 1

(Exay4 po oe | [Supp(]16
{Supp@]17

ace £214 ett teete gun seate seeen gost
Fee TT oe ceegs pet ET a ag
Bee lee Tae ee Fee weed iver

cg ld reel fof geddy fot HG)

  

 

      

  

Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 21 of 39

 

 

 

YET? “ag WAGE Oe
‘ , . “ben ip VOI] KE GAIT) (AV ~
, “psy ‘ue? WO 32 BH} 2
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 22 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-1152-RBJ-MEH

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

V.

WILLIAM J. GOLZ and
ESTATE OF VERNA MAE GOLZ

Defendants.

 

DEFENDANT'S RESPONSE IN OPPOSITION TO
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 127)

EXHIBIT B

 

{Supp@]18
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19’ USDC Colorado Page 23 of 39

CONTENTS
Supporting Documents...........ccccccccceeeesssesccceeeesccccceccccesecsssesssscccceceeeeeesssececeeeees Ex(B) 1-7

Declaration of Annette T. GolZ.......ccccccceee ccc ceeeessssceesssseeseeeeseceseseenes Ex(B)1-—2
Dec.-18, 2018 to Jan.-11, 2019, Log for

(480) 816-5019: Incoming Calls from 720-636-0696.................. v2. X(A)3
Jan.-8, 2019 Voice-Message: M. Callan to W. Golz......00000ccc eee Ex(B)4
Jan.-11, 2019 Voice-Message: M. Callan to W. Gollz...........0.ccc ee Ex(B)5
Jan.-22, 2019, 4:55 p.m. Email from

hegarty_chambers@cod.uscourts.goOv........0...cccccccccccsssssseecesseeeseseesees Ex(A)6
Jan.-23, 2019, 4:25 p.m. Email

from AB Court Reporting & Video..........cecceeceeeecesceseseeeesceeeseeeeee Ex(A)7

i

[Supp()]19
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 24 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-1152-RBJ-MEH

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

v.

WILLIAM J. GOLZ and
ESTATE OF VERNA MAE GOLZ

Defendants.

 

DEFENDANT'S RESPONSE IN OPPOSITION TO
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 127)

DECLARATION OF ANNETTE T. GOLZ

 

Pursuant to 28, U.S.C. § 1746, I, Annette T. Golz, make the following
declaration:

1. Page (ExB)3 reflects the dates and times for incoming calls from
phone number 720-636-0696 from the “Fax Log” and'“Caller ID Report” printed
from the HP Officejet 8600 printer connected to my home telephone (480) 816-5019;

2. Pages (ExB)4 and (ExB)5 are notes I transcribed from incoming
voice messages recorded on the answering machine of my home telephone (480) 816-

5019;

(ExB)1 [Supp@)]20
(ExB)2

Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 25 of 39

3. Page (ExB)6 is a reply I received to. my January-21 email to Mr.
Mock, Magistrate Hegarty, and Judge Jackson from Magistrate Hegarty's law clerk
Laura Glaze with dates, times, senders, and recipients as shown;

4, Page (ExB)7 is a copy of an email from AB Court Reporting &
Video replying to my email requesting a transcript of the January-23, 2019 status-
conference;

5. The January-23, 2019 status conference originated with Mr.
Mock's call to me who then connected with Magistrate Hegarty's Chambers. The
quoted passages in the text of the Response are from my notes of that conference
which were typed by my husband, William Golz, who made corrections to spelling
and capitalization. I have reviewed the quotes that appear in the Response which,
to the best of my knowledge, accurately report what was said by each party;

I declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and that the documents attached as exhibits herewith

are as described.

Dated this 28th day of January, 2019.

AnnathcT Heb

Annette T. Golz
29714 North 152nd Way
Scottsdale, Arizona 85262

[Supp(@]21
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado

(ExB)3

Log of Incoming Calls to (480) 816-5019

 

 

 

Fax Log
Date Time Type Station ID Duration __ Pages Result
CallerID _ Digital Fax

Dec 18 2:00PM Received 0:43 0 No fax
720-636-0696 N/A

Caller ID Report

Date/Time Name Phone Number

01-08 10:49 Unavailable 720-636-0696

01-11 16:15 Unavailable 720-636-0696

Page 26 of 39

[Supp@]22
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 27 of 39

Verbatim text of a voice message received on (480) 816-5019 with time stamp of January
8, 2019, 10:49 a.m:

Hello,

This is for William Golz.

My name is Meredith Callan, my phone number is 720-636-0696.

I’m an attorney in Denver. I’ve been trying to get a hold of you.

I sent you an email and a letter to your address in Arizona.

I was contacted by Judge Hegarty to assist you on your case.

You do"! need representation on the Estate matter.

Please give me acall back and I will be happy to be of assistance in this matter.
Again my number is 720-636-0696.

Have a great day.

 

1 The italics are to indicate that emphasis was placed on the word “do” in the voice message.

(ExB)4 | [Supp(@]23
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 28 of 39

Verbatim transcript of a voice message received on (480) 816-5019 with time stamp of
January 11, 2019, 4:15 p.m:

Hello Mr. Golz

This is Meredith Callan.

Please call me back at your earliest convenience.
720-636-0696.

Thank you.

(ExB)5 [Supp@]24
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 29 of 39

 

Gmail AG . <annette.golz@gmail.com>

 

Def's Response to PI's Motion Regarding January 23 Conference.

 

hegarty_chambers@cod.uscourts.gov <hegarty_chambers@cod.uscourts.gov> Tue, Jan 22, 2019 at 4:55 PM
To: "AG .” <annette.golz@gmail.com>
Cc: hegarty_chambers@cod.uscourts.gov, Jackson_Chambers@cod.uscourts.gov, jasand.mock@usdoj.gov

The Court is entering a Minute Order denying the Plaintiffs Motion to Vacate Status Conference. All parties need to
appear telephonically. We need counsel for the plaintiff to call William Golz at 480-816-5019 and then call chambers for
the status conference.

Thank you for your cooperation in this matter.

Laura Glaze, Law Clerk

Chambers of Michael E. Hegarty
United States Magistrate Judge
303-844-4507

303-335-2133 (fax)
Hegarty_Chambers@cod.uscourts.gov

From: "AG .” <annette.golz@gmail.com>

To: jasand.mock@usdoj.gov

Ce: Jackson_Chambers@cod.uscourts.gov, hegarty_chambers @cod.uscourts.gov
Date: 01/21/2019 09:37 PM

Subject: Defs Response to PI's Motion Regarding January 23 Conference.

 

[Quoted text hidden]

Annette Golz[attachment "COS_Def.'s Resp. to Pl.'s Mot. (01-21-19).pdf' deleted by Laura
Glaze/COD/10/USCOURTS] [attachment "Def.'s Resp. to Pl.'s Mot. ECF 137 (01-21-19).pdf"
deleted by Laura Glaze/COD/10/USCOURTS]

(ExB)6 [Supp@)]25
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed’01/31/19 USDC Colorado Page 30 of 39

 

AG . <annette.golz@gmail.com>

 

Contact information |

 

Christopher Boone <cboone@agren.com> Wed, Jan 23, 2019 at 4:25 PM
To: "AG..." <annette.golz@gmail.com>

Cc: bpritchard@agren.com
Hello Annette,

The court replied to our audio request and said that they inadvertently did not record the hearing. They also said that
nothing happened and the defendant did not appear.

You will need to contact the court directly if you need any further information.

Thank you,
Chris

On 1/23/2019 3:37 PM, AG . wrote:
[Quoted text hidden]

(ExB)7 [Supp@]26
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 31 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-1152-RBJ-MEH

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,
Plaintiff,

v.

WILLIAM J. GOLZ and
ESTATE OF VERNA MAE GOLZ

Defendants.

 

DEFENDANT'S RESPONSE IN OPPOSITION TO
PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 127)

EXHIBIT C_

 

[Supp@]27
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 32 of 39

CONTENTS
Supporting Document...........eceecceseceeseeessceseeeseeeeeeeeeeeecesesesseeesseeeseeeesseeeeesseeees Ex(C)1-7
ECF 141: Minutes of Status Conference, Jan.-23, 2019.00.00... Ex(C)1
D.C.COLO.LAttyR 15: Civil Pro Bono Representation.................. Ex(C)2—7

[Supp@]28
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 33 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Magistrate Judge Michael E. Hegarty

 

Civil Action No: 1:17-cv-01152-RBJ-MEH Date: January 23, 2019
Courtroom Deputy: Molly Davenport FTR: Courtroom A 501
Parties: Counsel:
BENJAMIN S. CARSON, Jasand Mock

Plaintiff,
V.
ESTATE OF VERNA MAE GOLZ, (no appearance)
WILLIAM GOLZ, (no appearance)
MARCUS J. GOLZ, (no appearance)
MATTHEW J. GOLZ, (no appearance)
UNKNOWN HEIRS AND CLAIMANTS OF THE (no appearance)
ESTATE OF VERNA MAE GOLZ,

Defendant.

 

COURTROOM MINUTES/MINUTE ORDER
STATUS CONFERENCE

 

Court in session: 10:33 a.m.

The Court calls case. Plaintiff's counsel appeared by telephone. Annette Golz (wife of William
Golz) attended by telephone. She was advised that as a pro se defendant, she could not represent
William Golz’s interests. The Court gave Mrs. Golz the contact information for Meredith Callan,
pro bono counsel contacted to represent the Estate of Verna Mae Golz.

A separate Order to Show Cause will be issued as to why a default judgment should not be entered
in favor of the plaintiff.

Court in recess: 10:42 a.m. (Hearing concluded)
Total time in court: 0:09

*To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
Court Reporting & Video, Inc. at (303) 629-8534.

[Supp(i)]29
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 34 of 39

X. ATTORNEY PRO BONO REPRESENTATION

D.C.COLO.LAttyR 15
CIVIL PRO BONO REPRESENTATION

(a) Court Appointed Pro Bono Representation in Civil Actions. The Civil Pro
Bono Program provides for the selection and appointment of eligible, volunteer
. attorneys to represent without compensation eligible, unrepresented parties in
civil actions to provide general or limited representation when requested by the
court. The program is implemented through the Standing Committee on Pro Se
Litigation (Standing Committee), the Civil Pro Bono Panel (Panel) and the
Faculty of Federal Advocates (FFA).

(b) Standing Committee: Composition, Mission, and Authority.

(1) The Chief Judge shall appoint the members of the Standing Committee.
The committee shall include one district judge, one magistrate judge, the
Legal Officer of the court, and one representative each from the following
organizations: the FFA, the Colorado Bar Association, a private law firm,
Colorado Legal Services, the clinical program of the University of Denver
Sturm College of Law, the clinical program of the University of Colorado
Law School, and the Pro Se division of the court.

(2) | The purpose and mission of the Standing Committee is to oversee the
Panel, report annually to the court on the status of the program, and
promote access to the court by unrepresented parties.

(3) Decisions of the Standing Committee shall be made by majority vote of
those present at a meeting of the committee. A majority of the district
judges may vacate a decision of the Standing Committee.

_(c) Panel Membership and Removal.

(1) |Amember of the Panel shall be an attorney who is a member in good
standing of the bar of this court.

(2) |©Amember of the Panel shall be available and willing to accept an
appointment when reasonable and appropriate.

(3) | Amember of the Panel may be removed from the Panel by the Standing
Committee for the following reasons:

(A) | anexcessive number of declinations of appointment or requests by
an attorney for relief from appointment after entering an

80

(ExC)2 [SuppG@)]80
(ExC)3

Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 35 of 39

(4)

appearance; or

(B) _ failure to comply with the local rules of the court during the pro
bono representation of an unrepresented party.

A member may withdraw from the Panel at any time by letter to the clerk.

(d) Attorney Eligibility.

(1)

An attorney, law firm, non-profit legal organization, or clinical legal
education program at a law school accredited by the American Bar
Association (Clinic) may apply for membership on the Panel. The
application form is available on the court website HERE. Information on an
application may be amended at any time by letter to the clerk.

An application shall include the following:
(A) _ for a law firm, non-profit legal organization, or Clinic, the name of
an individual within the organization to act as Panel Liaison and to

receive notices and information from the clerk:

(B) astatement that the applicant, i.e., attorney, Panel Liaison, or Clinic
supervisor, is a member in good standing of the bar of this court;

(C) asummary of the civil trial experience or trial advocacy training of
the applicant;

(D) the number of appointments per calendar year the applicant will
accept; and

(E) the specific types of civil actions or causes of action the applicant
will accept.

(e) Pro Se Party Eligibility.

(1)

The following unrepresented parties are eligible for appointment of pro
bono counsel:

(A) | anunrepresented non-prisoner who has been granted leave to
proceed in forma pauperis (IFP) under 28 U.S.C. § 1915;

(B) | anunrepresented prisoner; and

81

[Supp@]31
(ExC)4

Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 36 of 39

(2)

(C)

after demonstrating limited financial means, an unrepresented non-
prisoner who has paid any filing fee in full.

A defendant or party responding to a complaint, petition, or appeal who
satisfies the criteria above shall be eligible for appointment of pro bono
counsel.

(f) Appointment Procedure.

(1)

(2)

Prerogatives of judicial officers.

(A)

(B)

A judicial officer to whom the civil action is assigned may on motion
by an eligible, unrepresented party or on his or her own initiative
enter an Appointment Order authorizing appointment of a member
of the Panel to provide general or limited representation, directing
the clerk to select an attorney with a relevant subject matter
preference or expertise.

In deciding whether to appoint counsel, the judicial officer should
consider all relevant circumstances, including, but not limited to, the
following:

(i) the nature and complexity of the action;

(ii) the potential merit of the claims or defenses of the
unrepresented party;

(iii) | the demonstrated inability of the unrepresented party to
retain an attorney by other means; and

(iv) the degree to which the interests of justice, including the
benefits to the court, will be served by appointment of
counsel.

Duties of the clerk.

(A)

No later than 14 days after the filing of an Appointment Order, the
clerk shall select a member of the Panel to represent the
unrepresented party using an automated, random selection
process.

In making the selection, the clerk shall consider the following:

(i) the existence of counsel who is willing to accept appointment

82

[Supp(@)]32
(ExC)5

Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 37 of 39

(C)

(D)

(E)

who is already representing the unrepresented party in
another action in this court;

(ii) the relevant preference and expertise of the members of the
Panel: and

(iii) | the equitable distribution of appointments among the
members of the Panel, with preference given to counsel
already representing the unrepresented party in another
action in this court.

On selection of a member of the Panel, the clerk shall contact the
member and provide relevant, case-specific documents, e.g.,
complaint, answer, pending motions, etc. For a law firm, clinic, or
non-profit legal organization, the Panel Liaison shall select and
maintain assignment of eligible counsel. No later than five days
after contact, the member shall notify the clerk whether the member
is available for appointment.

On receipt of notice of availability for and acceptance of
appointment from the member of the Panel, the clerk shall file a
Notice of Appointment and shall serve the unrepresented party with
the Appointment Order, the Notice of Appointment, and this rule.

lf after four attempts, the clerk is unable to select a member of the
Panel who is available and willing to accept appointment, the clerk
shall notify the judicial officer who entered the Appointment Order

of the unavailability of counsel.

(g) Duties of Court-Appointed Counsel.

(1)

On receipt of the Notice of Appointment, the attorney shall communicate
promptly with the unrepresented party to determine whether any actual or
potential conflict of interest exists and whether the action can be resolved
more appropriately in another forum or by other means.

Unless ordered otherwise, no later than 30 days after receipt of the Notice
of Appointment, the attorney shall file:

(A)

(B)

an Entry of Appearance under D.C.COLO.LAttyR 5(a); or

a Notice Declining Appointment stating good cause for declining the
appointment.

83

[Supp@)]33
(ExC)6

Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 38 of 39

(h)

(i)

(3) | The appointment of pro bono counsel in the designated civil action does
not extend to an appeal after final judgment or in any other civil action.

(4) | An attorney appointed under this rule shall represent the unrepresented
party from the date of the Entry of Appearance until

(A) — the court permits the attorney to withdraw;
(B) the case is dismissed;

(C) the case is transferred to another district or remanded to state
court; or

(D) final judgment is entered.
Fee Agreements.

(1) | As ageneral rule, the attorney shall represent the unrepresented party
without remuneration.

(2) However, if the unrepresented party is entitled to recover attorney fees or
a monetary award or settlement, the attorney and the unrepresented party
may enter into a fee agreement permitting the attorney to receive attorney
fees that are earned.

(3) Alternatively, the attorney and the unrepresented party may enter into a
contingent fee agreement that complies with the Colorado Rules
Governing Contingent Fees.

(4) Any fee agreement shall be entered into before an Entry of Appearance is
filed.

(5) | When a statute authorizes an award of attorney fees to the prevailing
party, the attorney shall advise the unrepresented party of the potential
award.

Reimbursement of Litigation Expenses from the Reimbursement Fund.

(1) | Amember of the Panel providing representation to an unrepresented party
may apply to the FFA for reimbursement of litigation expenses.

(2) | The FFA shall have exclusive, final, non-appealable authority over the
funds available to it for reimbursement of litigation expenses and the

84

[Supp@)]34
Case 1:17-cv-01152-RBJ-MEH Document 145 Filed 01/31/19 USDC Colorado Page 39 of 39

reimbursement of litigation expenses incurred by a member of the Panel in
the representation of an unrepresented party.

(3) | The court periodically shall determine the contribution, if any, to the
reimbursement fund.

(j) Withdrawal from Representation. An attorney may seek to withdraw from the
representation of an unrepresented party by motion to withdraw under
D.C.COLO.LAttyR 5(b).

(k) Other Pro Bono Representation. This rule does not preclude an attorney, law
firm, or legal organization from providing pro bono representation to an
unrepresented party in the absence of court appointment, nor does this rule
prevent a judicial officer from requesting an attorney, law firm, or legal
organization that is not a member of the Panel to represent an unrepresented

party.

85

(ExC)7 [Supp@)]35
